BRYAN SCHRODER
United States Attorney

KIMBERLY SAYERS-FAY
Assistant United States Attomey
Federal Building & U.S. Courthouse
222 West 7th Avenue, Room 253
Anchorage, Alaska 995 l3-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email : kim.sayers-fay@usdoj. gov

Attomeys for Plaintiff


                    IN THE I.INITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                 )   No. 3:19-cr-00055-TMB
                                           )
                     Plaintifl             )
                                           )
                                               PLEA AGREEMENT
       vs.
                                           )
                                           )
 MICHAEL LEE GRAVES,
                                           )
                     Defendant.            )
                                           )


             Unless the partiesjointly inform the Court in writing of any
             additional agreements, this document in its entirety
             contains the terms of the plea agreement between the
             defendant and the United States. This agreement is limited
             to the District of Alaska; it does not bind other federal,
             state, or local prosecuting authorities.




     Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 1 of 20
I        SUMMARY OF AGREEMENT, FEDERAL RULE OF CRIMINAL
         PROCEDURE II

         A.    Summary of Agreement

         The defendant agrees to plead guilty to the following count(s) of the Indictment in

this case: Count I - Illegal Possession of a Machinegun, in violation ol l8 U.S.C. $$ 922(o)

and 924(a)(2); and Count 3      -   Possession     of Unregistered Firearms, in violation of         26

U.S.C. $$ 5861(d) and 5871. Both Graves and the United States willjointly recommend

imposition of an I 8-month sentence        if   and only   if   Graves satisfactorily   fulfills certain

requirements beforehand. Both parties        will recommend that his sentence of incarceration

be followed by a full three years of supervised release. Graves agrees to imposition                 of
several special conditions of supervised release, described in general terms below, which

may augments others the United States Probation            & Pretrial Services Office may deem

appropriate. The United States agrees not to prosecute the defendant further for any other

offense related to the event(s) that resulted in the charge(s) contained in the Indictment and

to dismiss Count 2 at sentencing

        The defendant   will waive all rights to appeal the conviction(s)     and sentence imposed

under this agreement. The defendant         will   also waive all rights to collaterally attack the

conviction(s) and sentence, except on the grounds of ineffective assistance of counsel or

the voluntariness ofthe plea(s).

        B.     Federal Rule of Criminal Procedure I I

        Unless the parties otherwise inform the Court in writing. Federal Rule of Criminal

Procedure 1 1(c)( I )(A) and (B)    will control this   plea agreement. Thus, the defendant may



U.S. v. Michael Lee Graves
3:   l9-cr-00055-TMB               Page 2 of 20
        Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 2 of 20
not withdraw from this agreement or the guilty plea(s)           if   the Court rejects the parties'

sentencing recommendations at the sentencing hearing.

II.      CHARGES, ELEMENTS, FACTUAL BASIS, STATUTORY PENALTIES
         AND OTHER MATTERS AFFECTING SENTENCE

         A.      Charges

                  1.      The defendant agrees to plead guilty to the following count(s) of

                          the Indictment:

         Count    l:   Illegal Possession of a Machinegun, a violation of 18 U.S.C. $$ 922(o)

and 924(a)(2).

         Count   3:    Possession of Unregistered Firearms, a violation of 26 U.S.C. $$ 5861(d)

and 5871.

        B.       Elements

        The elements of the charge(s) in Count      I   to which the defendant is pleading guilty

are as follows:

                 l.       Defendant knowingly possessed a machinegun, which term includes

                          any part designed and intended solely and exclusively for use in

                          converting a weapon into a machine gun; and

                 2.       Defendant knew the essential characteristics of the arm or item that

                          made it a machinegun.

        The elements of the charge(s) in Count 3 to which the defendant is pleading guilty

are as follows:




U.S. v. Michael Lee Graves
3:   l9-cr-00055-TMB               Page 3 of20
        Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 3 of 20
               l.    Defendant knowingly possessed a firearm(s);

              2.     The firearm(s) was/were in operating condition, or could readily have

                     been put in operating condition; and

              3.     The firearm(s) was/were not registered to the defendant in the

                     National Firearms Registration and Transfer Record.

       C.     Factual Basis

       The defendant admits the truth of the allegations in Counts   I   and 3 of the Indictment

and the truth of the following statement, and the parties stipulate that the Court may rely

upon this statement to support the factual basis for the guilty plea(s) and for the imposition

of the sentence:

       Graves ordered a fake "Glock" autoselector switch from China. When he did so,

Graves knew that the autoselector switch was a part desigrred and intended for use in

converting a Glock handgun into a machinegun. Indeed, that it precisely why Graves

ordered the illegal autoselector switch: he wanted to convert his Glock handgun into a     fully

automatic machinegun.

       On May 7, 2019, in Anchorage, Alaska, Graves accepted delivery of the illegal

autoselector switch after conferring by phone with the deliveryman, who was in fact an

undercover law enforcement officer. Graves then left that residence and went to his own

Anchorage residence, where he was contacted by the FBI. Graves answered the door with

his Glock in his waistband. He had the machinegun switch for the Glock was in his pocket.

       As Graves later admitted, on May 7,2019, he was also in possession of three

silencers that he had made. These homemade silencers, which were either functional or

U.S. v. Michael Lee Graves
3:19-cr-00055-TMB               Page 4 of20
     Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 4 of 20
capable of being made readily functional, were not registered to Graves in the National

Firearms Registration and Transfer record.

         D.    Statutory Penalties and Other Matters Affecting Sentence

               l.           Statutory Penalties

         The maximum statutory penalties applicable to the charges to which the defendant

is pleading guilty, based on the facts to which the defendant        will admit in support of the
guilty plea(s), are as follows:

               Count       l: l8 U.S.C.   gg 922(o) and924(a)(2) (Illegal possession   ofa

               Machinegun )

               I   ) l0 years of imprisonment;
               2) 3 years of supervised release;

               3) A fine ofup to $250.000 fine; and

               4) A       $ 100   mandatory special assessment.

               Count 2: 26 U.S.C. g 5861(d) and 5871 (Possessing unregistered firearms)

               I   ) l0   years of imprisonment:

               2) 3 years of supervised release;

               3) A fine ofup to $10,000; and

               4) A $100 mandatory special assessment.

               2.          Other Matters Affecting Sentence

                           a.       Conditions Affecting the Defendant's Sentence

        The following conditions may also apply and affect the defendant's sentence:

l)   pursuant to Comment 7 of U.S.S.G. $ 5E1.2, the Court may impose an additional fine

U.S. v. Michael Lee Graves
3:19-cr-00055-TMB                 Page 5 of 20
       Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 5 of 20
to pay the costs to the government of any imprisonment and supervised release term;

2) pursuant to l8 U.S.C.$ 3612(f), unless otherwise ordered, if the Court imposes a fine           of
more than $2,500, interest    will    be charged on the balance not paid    within l5 days after the

judgment date; 3) upon violating any condition of supervised release, a further term               of
imprisonment equal to the period of the supervised release may be imposed, with no credit

for the time already spent on supervised release; 4) the Court may order the defendant to

pay restitution pursuant    to the 18 U.S.C. $ 3663 and U.S.S.G. $ 5El.l,          and   if l8 U.S.C.

$    36634 (mandatory restitution for certain crimes) applies, the Court shall order the

defendant to pay restitution.

                       b.       Payment of Special Assessment

         The defendant agrees to pay the entire special assessment in this case on the day the

Court imposes the sentence. All payments           will   be by check or money order, and are to be

delivered to the Clerk of Court, United States District Court,222 W. 7th Ave. Box 4, Rm.

229, Anchorage, AK     99 5 13 -7 5   64.

                       c.       Consequences of Felony Conviction

         Any person convicted of a federal felony offense may lose or be denied federal

benefits including any grants, loans, licenses, food stamps, welfare or other forms ofpublic

assistance, as well as the right to own or possess any firearms, the right to vote, the right to

hold public office, and the right to sit on    a   jury. If   applicable, any defendant who is not a

United States citizen may be subject to deportation from the United States following

conviction for a criminal offense, be denied citizenship, and not permitted to retum to the

United States unless the defendant specifically receives the prior approval of the United

U.S. v. Michael Lee Graves
3:   l9-cr-00055-TMB               Page 6 of20
        Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 6 of 20
States Attorney General. In some circumstances, upon conviction for a criminal offense,

any defendant who is a naturalized United States citizen may suffer adverse immigration

consequences, including but not limited to possible denaturalization.

       E.         Restitution

       There is currently no identifiable restitution owed for the offense(s) of conviction.

The Court will have sole discretion ultimately to determine if the defendant has liability

for any restitution.

ilL    ADVISORY UNITED STATES SENTENCING GUIDELINES, GUIDELINE
       APPLICATION AGREEMENTS, SENTENCING RECOMMENDATIONS

       A.         Advisory United States Sentencing Guidelines

       The Court must consult the advisory United States Sentencing Commission

Guidelines [U.S.S.G.] as well as the factors set forth          in   18 U.S.C. g 3553(a) when

considering the sentence to impose. The U.S.S.G. do not establish the statutory maximum

or minimum sentence applicable to the offense(s) to which the defendant is pleading guilty.

The U.S.S.G. are not mandatory and the Court is not bound to impose a sentence

recommended by the U.S.S.G.

       B.         GuidelineApplicationAgreements

       The parties have no agreements on any guideline applications unless set forth below

in this section

                  l.    Acceptance of Responsibility

       If the United    States concludes that the defendant has satisfied the criteria set out in

U.S.S.G. $ 3E1.1 and the applicable application notes. the United States agrees to


U.S. v. Michael Lee Graves
3:19-cr-O0055-TMB               PageT of20
     Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 7 of 20
recornmend the defendant            for a two level downward        adjustrnent   for   acceptance   of
responsibility and,      if   U.S.S.G. $ 3El.l(b) applies, to move for the additional one level

adjustment for acceptance of responsibility.          If, at any time prior to imposition of      the

sentence, the United States concludes that the defendant has failed               to fully satisfu the

criteria set out in U.S.S.G. $ 3E1.1, or has acted in a manner inconsistent with acceptance

of responsibility, the United States will not make or, if already made, will withdraw this

recommendation and motion.

       C.        SentencingRecommendations

       The United States Probation Ofhce will prepare the defendant's pre-sentence report

in which it   will include a recommended calculation of the defendant's      sentence range under

the U.S.S.G. Both the United States and the defendant         will   have the opportunity to argue

in support of or in opposition to the guideline sentence range calculation the U.S.P.O.

recommends, as         well as present evidence in support of their respective             sentencing

arguments.

       Graves     will   seek and recommend a sentence      of l8   months of imprisonment. The

United States will likewise recommend imposition of an l8-month sentence if and only                 if
Graves satisfies the following requirements by 14 days        prior to his sentencing:

     l.       Graves   will read Rising Out of Hatred by Eli Saslow        and Educated by Tara

              Westover. Graves will then personally rvrite a paper. or create a video/ multi-

              media presentation, explaining whether and to what extent either or both of these

              memoirs are relevant to him or affect his way of thinking. Through counsel,

              Graves   will provide his paper or presentation, which should reflect an in-depth

U.S. v. Michael Lee Graves
3:19-cr-00055-TMB
   Case 3:19-cr-00055-TMB-MMS
                                             Page 8 of 20
                                              Document 85 Filed 11/12/19 Page 8 of 20
          understanding of the material, substantial time commitment. and personal effort.

          to the United States Attorney's Office (AUSA Sayers-Fay or the Duty Attorney),

          vvhich may in turn provide it to the FBI.

     2.   Graves     u'ill undertake   selt--studv about the Holocaust by familiarizing himself

          with the The Holocaust: A Learning Site for Students maintained by the United

          States Holocaust Museum. available at httos ://encvc looedia.ushrnrn.or

          i   content&nrbreiect/the-holocaust-a-learnins-site-fbr-students.      There are     5


          categories rvith specific content       in   each one: Nazi Rule; Jervs    in   Prervar

          Germany; The "Final Solution"; Nazi Camp System; and Rescue and Resistance.

          Graves     will choose I article from 2 categories and write   a report summarizing

          the article, to be submitted through counsel to the United States Attomey's

          Office (AUSA Sayers-Fay or the Duty Attorney), which may in tum supply

          Graves' work product to the       FBI. Graves' summary reports must include what

          he learned from the article,     if there was anything surprising to him, and at least

          one way he was impacted by what he read. Alternatively, Graves may take, at

          his orvn expense, ll/orld Religions Through Their Scriptures, offered by Harvard

          University through the EdX platform. Graves will pay the approximately $300

          fee for the four-week course to obtain the certificate documenting his

          satisfactory completion, which he       will submit to the United   States Attomey's

          Office.

       In exchange for the United States' conditional recommendation of an 18-month

period of incarceration, Graves further agrees to the following:

U.S. v. Michael Lee Graves
3:19-cr-00055-TMB               Page 9 of 20
     Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 9 of 20
       3.   Within 48 hours of release to a private residence, any halfivay house or

            community confinement facility, Graves shall notiff the Duty Agent at the

            Anchorage Federal Bureau of Investigation that he is available for an inten iew

            with the FBI's Behavioral Analysis Unit. The FBI will then arrange such an

            interview in Anchorage, Alaska.

       4.   Prior to the expiration ofhis term ofsupervised release, Graves will again notifli

            the Duty Agent at the Federal Bureau oflnvestigation that he is available for an

            exit interview with the FBI's Behavioral Analysis Unit. The FBI will then

            arrange such an interview.

        Both parties will jointly recommend that Graves' sentence of incarceration be

followed by a three-year period of supervised release, which Graves agrees he will not

request or seek to terminate supervision early. The parties further agree to recommend the

inclusion of the following special conditions of supervised release:

       l.   Mental health counselirg. Graves agrees to participate in a program of mental

            health counseling as directed by the United States Probation & Pretrial Services

            Office. Notably, Graves' program of mental health counseling may require him

            to undertake additional education or activities conceming rvorld religions, rvorld

            history, multiculturalism and extremist movements.

       2.   Polygraph testing.   Al   the request of the United States Probation   &   Pretrial

            Services Office or the FBI, Graves must participate in polygraph testing, bearing

            in mind that he shall retain his Fifth Amendment rights during any such testing.



U.S. v. Michael Lee Graves
3:   l9-cr-00055-TMB               Page l0 of20
        Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 10 of 20
       3.   Participation in PSAs. Upon govemment request, Graves will participate in the

            creation of a public service announcement (PSA) to educate citizens about the

            illegality of particular weapons, including but not limited to autoselector

            switches, and the consequences ofpossessing NFA weapons. (Graves' image

            would not be shown.)

       4.   Prohibition on Possession of Extemist      /   Terroristic Materials. Graves agrees

            that the United States Probation   & Pretrial Services may prohibit his possession

            ofor   access to material or sources reflecting extremist or terroristic views.

       5.   Restrictions on Computer & Internet Use         & Monitorir?g. Graves agrees that

            during his period ofsupervised release, the United States Probation and Pretrial

            Services office restrict and monitor his computer and intemet usage. For

            example, the United States Probation    & Pretrial Services Office may direct that

            Graves shall not possess or use a computer or have access to any online service

            without the prior approval of the U.S. Probation and Pretrial Services Office.

            His cooperation shall include, but not be limited to, allowing installation of    a

            computer and intemet monitoring program and/or identifuing computer systems,

            intemet-capable devices, and similar memory and electronic devices to which

            he has access. Monitoring may include random examinations of his computer

            systems along with intemet, electronic, and media storage devices under his

            control. The computer systems or devices may be removed for        a more thorough

            examination, if necessary. Graves shall contribute to the cost of such monitoring



U.S. v. Michael Lee Graves
3:   l9-cr-00055-TMB              Page I I of20
       Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 11 of 20
           services, based on his ability to pay, as deemed appropriate by the U.S. Probation

           and Pretrial Services Office.

      6.   Restrictions on Internet Relay Chats & Social Media. Graves agrees that during

           his period of supervised release, the United States Probation and Pretrial

           Services office may prohibit, restrict and/or monitor his under of Intemet Relay

           Chat, dark web, newsgroups and participation in any online social environment,

           including but not limited to Discord, Facebook, Twitter, Second Life, Linked In,

           Craigslist, FaceTime, WhatsApp or texting applications.

       The parties are otherwise free to recommend to the Court their respective positions

on the appropriate sentence to be imposed in this case based on the stipulated facts set forth

in Section II.C, any additional facts established at the imposition of sentence hearing, the

applicable statutory penalty sections, the advisory U.S.S.G., and the sentencing factors set

forth in l8 U.S.C. $ 3553.

ry.    ADDITIONAL AGREEMENTS BY UNITED STATES

       In exchange for the defendant's guilty plea(s) and the Court's acceptance of the

defendant's plea(s) and the terms of this agreement, the United States agrees that it      will
dismiss Count 2 following sentencing, and in addition, it    will   not prosecute the defendant

further for any other offense   - now known - arising   out of the subject of the investigation

related to the charges brought in the lndictment in this case and the defendant's admissions

set forth in Section II.C.

       Provided, however,    if   the defendant's guilty plea(s) or sentence is/are rejected,

withdrawn, vacated, reversed, set aside, or modified, at any time, in any proceeding, for

U.S. v. Michael Lee Graves
3:19-cr-00055-TMB              Page l2 of20
    Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 12 of 20
any reason, the United States   will   be free to prosecute the defendant on all charges arising

out of the investigation of this case including any charges dismissed pursuant to the terms

of this agreement, which charges will be automatically reinstated as well as for perjury and

false statements. The defendant hereby agrees that he/she waives any defense that the

statute of limitations bars the prosecution ofsuch a reinstated charge.

v      WAIVER OF TRIAL RIGHTS, APPELLATE RIGHTS, COLLATERAL
       ATTACK RIGHTS, CLAIM FOR ATTORNEY FEES AND COSTS, AND
       RULE 4IO

       A.     Trial Rights

       Being aware of the following, the defendant waives these trial rights:

                 If pleading to an Information, the right to have the charges presented to

                 the grandjury prior to entering the guilty plea;

                 The right to a speedy and public trial by jury on the factual issues

                 establishing guilt or any fact affecting the mandatory minimum and

                 statutory penalties, and any issue affecting any interest in any assets

                 subject to forfeiture;

                 The right to object to the composition ofthe grand or trial jury;

                 The right to plead not guilty or to persist in that plea   ifit   has already been

                 made;

                 The right to be presumed innocent and not to suffer any criminal penalty

                 unless and until the defendant's guilt is established beyond a reasonable

                 doubt;



U.S. v. Michael Lee Graves
3:19-cr-00055-TMB              Page 13 of20
    Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 13 of 20
                   -     The right to be represented by counsel at trial and if necessary to have a

                         counsel appointed at public expense to represent the defendant at trial    -
                        the defendant is not waiving the right to have counsel continue to

                        represent the defendant during the sentencing phase of this case;


                   -    The right to confront and cross examine witnesses against the defendant,

                        and the right to subpoena witnesses to appear in the defendant's behalf;


                   -    The right to remain silent at trial, with such silence not to be used against

                        the defendant, and the right to testiS in the defendant's own behalf; and


                   -    The right to contest the validity of any searches conducted on the

                        defendant's property or person.

        B.         Appellate Rights

        The defendant waives the right to appeal the conviction(s) resulting from the entry

of guilty plea(s) to the charges set forth in this agreement. The defendant further agrees

that if the Court imposes a sentence that does not exceed the statutory maximum penalties

-   as set forth       in Section II.D above in this   agreement, the defendant waives without

exception the right to appeal on all grounds contained in l8 U.S.C. g 3742 the sentence the

Court imposes. The defendant understands that this waiver includes, but is not limited to,

forfeiture   (if   applicable), terms or conditions of probation      (if   applicable) or supervised

release, any fines or restitution, and any and          all constitutional (or legal) challenges to

defendant's conviction(s) and guilty plea[s], including arguments that the statute(s) to

which defendant is pleading guilty (is/are) unconstitutional, and any and all claims that the

statement of facts provided herein is insufficient to support defendant's plea[s] of guilty.

U.S. v. Michael Lee Graves
3:19-cr-00055-TMB                Page 14 of 20
      Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 14 of 20
       The defendant agrees that the appellate and collateral attack waivers contained

within this agreement will apply to any l8 U.S.C.    $ 3582(c)   modifications, as well as the

district court's decision to deny any such modification.

       Should the defendant file a notice of appeal in violation of this agreernent, it   will

constitute a material breach of the agreement. The government is free to reinstate any

dismissed charges, and withdraw any motions        for downward departures, or       sentences

below the mandatory minimum made pursuant to 18 U.S.C. $ 3553(e).

       C.     Collateral Attack Rights

       The defendant agrees to waive all rights to collaterally attack the resulting

conviction(s) and/or sentence including forfeiture (if applicable) or terms or conditions

of probation (if applicable) or supervised release. and any fines or restitution   - the Court
imposes. The only exceptions to this collateral attack waiver are as follows: I ) any

challenge to the conviction or sentence alleging ineffective assistance of   counsel    based

on information not now knovm to the defendant and which, in the exercise of reasonable

diligence, could not be known by the defendant at the time the Court imposes sentence;

and 2) a challenge to the voluntariness of the defendant's guilty plea(s).

       D.     Claim for Attorney Fees and Costs

      Because this is a negotiated resolution of the case, the parties waive any claim for

the award of attomey fees and costs from the other party

       E.     Evidence Rule 410 and Fed. R. Crim. P. I l(f)

      By signing this agreement. the defendant admits the truth of the facts in the Factual

Basis portion of this agreement set forth in Section    II.C.   The defendant agrees that the

U.S. v. Michael Lee Graves
3:19-cr-00055-TMB
   Case 3:19-cr-00055-TMB-MMS
                                       Page 15   of20
                                        Document 85 Filed 11/12/19 Page 15 of 20
statements made by him in signing this agreement shall be deemed usable and admissible

against the defendant as stipulations in any hearing, trial or sentencing that may follow.

The foregoing provision acts as a modification, and express waiver, of Federal Rule                  of

Evidence 410 and Federal Rule of Criminal Procedure                 1l(f), and is elfective upon    the

defendant's in-court admission to the factual basis supporting the plea(s). This provrsron

applies regardless ofrvhether the court accepts this plea agreement.

       F.          Potential Plea before Magistrate Judge

       The defendant has the right to enter a plea before a United States District Court

Judge. The Defendant, defense counsel. and the attomey for the Government consent to

have the Def'endant's plea(s) taken by a United States Magistrate Judge pursuant to Fed.

R. Cr. P. I   I   and 59. The parties understand that   if the Magistrate Judge recommends that

the plea(s)       ol guilty be accepted. a pre-sentence      investigation report     u'ill be ordered
pursuant to Fed. R. Crim. P. 32. The parties agree to file objections to the Magistrate

Judge's Report and Recommendation 'w,ithin seven calendar days, thereby shortening the

time for objections set forth in Fed. R. Crim. P. 59. The District Court Judge will decide

whether to accept this plea agreement at the time            it   imposes sentence in the case. The

defendant agrees that if the defendant is pleading guilty to an offense described in Title I 8,

United States Code, Section 3142(0(lXA), (B), or (C) (involving a crime of violence,                  a


crime punishable by      a   maximum sentence of life or death, or    a   Title 21 controlled substance

offense for which the maximum sentence is ten years or more), that the defendant will

remand into custody on the day that he/she agrees in court to the factual basis supporting

the plea. The defendant further agrees not to seek release at any time between the date              of
U.S. v. Michael Lee Graves
3:19-cr-00055-TMB
   Case 3:19-cr-00055-TMB-MMS
                                            Page 16   of20
                                             Document 85 Filed 11/12/19 Page 16 of 20
the guilty plea before the Magistrate Judge and the date of imposition of sentence before

the District Court Judge.

VI.     ADEQUACY OF THE AGREEMENT

        Pursuant   to Local Criminal Rule      I I .2(d)(7) and   (8), this plea agreement      is

appropriate in that it conforms with the sentencing goals that would otherwise be applicable

to the defendant's case if the defendant had gone to trial and had been convicted on all

counts in the charging instrument.

VII.    THE DEFENDANT'S ACCEPTANCE OF THE TERMS OF THIS PLEA
        AGREEMENT

        I, Michael Lee   Graves, the defendant. affinn this document contains        all of   the

agreements made between me      - with the assistance   of my attomey   - and the United States
regarding my plea(s). There are no other promises. assurances, or agreements the United

States has made or entered into   with me that have affected my decision to enter any plea

of guilty or to enter into this agreement. Ifthere are any additional promises, assurances.

or agreements, United States and I will jointly inform the Court in writing before I enter

my guilty plea(s).

        I understand that no one, including my attomey, can guarantee the outcome of my

case or what sentence the Court may impose       if I plead guilty. If   anyone, including my

attorney, has done or said anlthing other than what is contained in this agreement,        I will

inform the Court when I stand before it to enter my plea.

        I enter into this agreement understanding and agreeing that the conditions set forth

herein are obligatory and rnaterial to this agreement and that any failure on my part to   fulfill


U.S. v. Michael Lee Graves
3 : l9-cr-00055-TMB                     Page   l7 of20
      Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 17 of 20
these obligations         will   constitute a material breach of this agreement.      If I breach this
agreement,      I   agree the United States,       in its sole discretion, may withdraw from        this

agreement and may reinstate prosecution against me on any charges arising out of the

investigation in this matter.           If   my compliance with the terms of this plea agreement

becomes an issue, at an appropriate hearing, during which              I   agree any of my disclosures

will   be admissible, the Court       will determine whether or not I have violated the terms of this

agreement.          I   understand the govemment's burden          to prove a breach will be by       a


preponderance of the evidence.

         I   understand the Court       will   ask me under an oath to answer questions about the

offense(s) to which         I   am pleading guilty and my understanding of this plea agreement. I

understand that         I may be prosecuted if I make false statements or give false answers and

may suffer other consequences set forth in this agreement.

         I have read this plea agreement carefully and understand it thoroughly. I know of

no reason why the Court should find me incompetent to enter into this agreement or to

enter my plea(s). I enter into this agreement knowingly and voluntarily. I understand that

anything that       I   discuss with my attorney is privileged and confidential, and cannot be

revealed without my permission. Knowing this,               I   agree that this document   will be filed

with the Court.

         I am fully satisfied with the representation given me by my attorney and am prepared

to repeat this statement at the time I stand before the Court and enter my guilty plea(s).          My

attomey and I have discussed all possible defenses to the charge(s) to which I am pleading

guilty. My attomey              has investigated my case and followed up on any information and

U.S. v. Michael Lee Graves
3:   l9-cr-00055-TMB              Page 18 of20
       Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 18 of 20
issues I have raised to my satisfaction. My attomey has taken the time to   fully explain the

legal and factual issues involved in my case to my satisfaction. We have discussed the

statute(s) applicable to my offense and sentence as well as the possible effect the U.S.S.G.

may have on my sentence.

         Based on my complete understanding of this plea agreement, I therefore admit that

I am guilty of Count I - Illegal   Possession of a Machinegun   , in violation of 18 U.S.C.

$$ 922(o) and924(a)(2) and Count 3 - Possessing unregistered firearms , in violation   of26

U.S.C. $$ 5861 and 5871 of the Indictment.



DArED: ttfos/tt                                    //,4,i4 z,r.,,r'/
                                                 MICHAEL LEE GRAVES
                                                 Defendant


       As counsel for the defendant, I have conveyed all formal plea offers. I have
discussed the terms of this plea agreement with the defendant, have fully explained the
charge(s) to which the defendant is pleading guilty, the necessary elements thereto, all
possible defenses, and the consequences of a guilty plea to a felony. Based on these
discussions, I have no reason to doubt that the defendant is knowingly and voluntarily
entering into this agreement and entering a plea of guilty. I know of no reason to question
the defendant's competence to make these decisions. If, prior to the imposition of sentence,
I become aware of any reason to question the defendant's competency to enter into this
plea agreement or to enter a plea of guilty, I will immediately inform the court.




DATED:                     /r                        EN DAYAN
                                                 Attomey for Michael Lee Graves


DATED:       lt   c      Z.at4
                                                 BENJ        CRITTENDEN
                                                 Attomey for Michael Lee Graves


U.S. v. Michael Lee Graves
3:   l9-cr-00055-TMB               Page 19 of20
        Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 19 of 20
       On behalfofthe United States, the following accepts the defendant's offer to plead
guilty under the terms of this plea agreement.



DATED:
            rI
                 /o   /ro,q
                                                I Jnited     o
                                                United States Attorney




U.S. v. Michael Lee Graves
3:19-cr-00055-TMB              Page20 of20
    Case 3:19-cr-00055-TMB-MMS Document 85 Filed 11/12/19 Page 20 of 20
